DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or fairly suggest “wherein brazing is performed in a first region that extends from an upstream end of the first support base toward a downstream side so as to have a predetermined length, and wherein the first catalyst component is supported on a second region of the first support base that is positioned downstream from the first region, wherein the first support base includes a plurality of metal foils, the brazing is performed between adjacent metal foils in the first region and brazing is not performed in the second region, and wherein the first catalyst component is not supported on the first region of the first support base.”.
The closest prior art of record are Yoshikawa (US 2017/0197179) and Hirayama et al. (JP 2009275559). Yoshikawa discloses an exhaust catalyst device with honeycomb passages containing varying noble metal volumes. (See Yoshikawa, Paragraph [0072]). Hirayama et al. (Hira) discloses an electrically heatable catalyst device. (See Hira, Paragraph [0030]). However, neither Yoshikawa nor Hira, alone or in combination, teach or fairly suggest “wherein brazing is performed in a first region that extends from an upstream end of the first support base toward a downstream side so as to have a predetermined length, and wherein the first catalyst component is supported on a second region of the first support base that is positioned downstream from the first region, wherein the first support base includes a plurality of metal foils, the brazing is performed between adjacent metal foils in the first region and brazing is not performed in the second region, and wherein the first catalyst component is not supported on the first region of the first support base.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746